     Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

JOHN P. BENNETT,                   )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )          CV417-130
                                   )
CSX TRANSPORTATION,                )
                                   )
      Defendant.                   )

        ORDER AND REPORT AND RECOMMENDATION

      Before the Court is defendant’s Motion for Summary Judgment,

doc. 21. For the following reasons the motion should be GRANTED. The

Motion for Ruling of Defendant’s motion for summary judgment, doc. 38,

is DISMISSED AS MOOT.

                            BACKGROUND

      Plaintiff is a former union member and locomotive engineer for

defendant CSX Transportation (“CSX”) who is appealing a labor

arbitration award issued by the Public Law Board (“Board”) pursuant to

a labor agreement. In 2014, plaintiff was terminated because he was

caught driving his locomotive fourteen miles over the speed limit. Doc.

10-2 at 12. The Federal Railroad Administration details certain rules
      Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 2 of 13




violations, including operating at more than 10 miles per hour over the

posted speed limit, for which immediate revocation of a certification1 is

appropriate.       49 C.F.R. § 240.117(e)(2); 240.117(c)(1).                  After an

investigation into the incident, CSX held a hearing and dismissed

plaintiff for violating an internal operating rule prohibiting employees

for speeding and temporarily revoked his certification. Doc. 10-2 at 1, 13,

58.   Plaintiff attended the hearing with a union representative and

acknowledged that he was prepared to proceed. Id. at 11. At the hearing,

testimony from a road foreman showed that plaintiff knew of the speed

limit in the area where his violation occurred, and plaintiff conceded that

he was aware of the speed limit. Id at 19-20, 41-42.

       Plaintiff’s union, the Brotherhood of Locomotive Engineers and

Trainmen, appealed plaintiff’s termination both to CSX and to an

arbitration panel of the Board. Id. at 86. The argument raised in the

arbitration was that the speeding violation was a “minor oversight,” and

that plaintiff’s tenure with CSX was long enough to justify leniency. Id.

The arbitration panel ruled against plaintiff. CSX determined that the




ͳ           ǲ    Ǥǳ Ͷͻ Ǥ ǤǤ Ț
ʹͶͲǤͳͳ͹ȋ ȌȋͳȌǤ
                                           ʹ
        Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 3 of 13




dismissal was justified. Id. at 82-83. The Board as arbitral tribunal also

denied petitioner’s claim. Id. at 4.

         Plaintiff filed this complaint, ostensibly pro se, on July 13, 2017

alleging that the ruling of the Board was “unreasonable, arbitrary and

capricious.” Doc. 1 at 2. He asserted that the Board relied on an Event

Recorder Automatic Download (“ERAD”) which could not recognize

temporary slow zones and claimed that the Board inappropriately

reviewed his Family and Medical Leave Act absences in reaching a

decision. Id. at 3. He also believed that the Board was provided video

evidence of a speeding train which was not driven by plaintiff, thereby

constituting fraud. Id. Plaintiff sued the Board, CSX and his union. Id.

at 1.

         The union, doc. 6, and the Board, doc. 16, filed motions to dismiss

which were granted by the assigned district judge, doc. 19. CSX filed the

instant motion for summary judgment shortly thereafter.              Doc. 21.

However, prior to ruling on the motion, the Court recognized that—

although appearing pro se—his filings were being ghostwritten by

another party.        Doc. 28.    Accordingly, the Court administratively

terminated the motion for summary judgment pending the outcome of

                                        ͵
     Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 4 of 13




that inquiry. Id. at 6-7. Having disposed of that concern (as well as the

ghostwriter himself2) the Court granted plaintiff the opportunity to

supplement any opposition or adopt the ghostwritten documents as his

own. Doc. 37. Plaintiff then filed a Motion for Ruling, doc. 38, without

filing any supplement. The Court CONSTRUES this as an adoption of

the prior filings. Accordingly, the Court determines that the Motion for

Summary Judgment should be REOPENED and is ripe for review.

                                    ANALYSIS

      Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact

is “material” if it “might affect the outcome of the suit under the

governing law.” FindWhat Inv'r Grp. v. FindWhat.com, 658 F.3d 1282,

1307 (11th Cir. 2011) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). A dispute is “genuine” if the “evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.




ʹ  Ǥ ǯ Ǧ           
    ǯ Ǧ  ǡ       
 pro hac vice  Ǥ
                                          Ͷ
    Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 5 of 13




      The moving party bears the burden of establishing that there is no

genuine dispute as to any material fact and that it is entitled to judgment

as a matter of law. See Williamson Oil Co. v. Philip Morris USA, 346

F.3d 1287, 1298 (11th Cir. 2003). Specifically, the moving party must

identify the portions of the record which establish that “there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Moton v. Cowart, 631 F.3d 1337, 1341

(11th Cir. 2011) (quoting Fed. R. Civ. P. 56(a)). When the nonmoving

party would have the burden of proof at trial, the moving party may

discharge his burden by showing that the record lacks evidence to

support the nonmoving party's case or that the nonmoving party would

be unable to prove his case at trial. See id. (citing Celotex Corp. v. Catrett,

477 U.S. 317, 322–23 (1986)). If the moving party discharges this burden,

the burden shifts to the nonmovant to go beyond the pleadings and

present affirmative evidence to show that a genuine issue of fact does

exist. Anderson, 477 U.S. at 257.

      In determining whether a summary judgment motion should be

granted, a court must view the record and all reasonable inferences that

can be drawn from the record in the light most favorable to the

                                      ͷ
    Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 6 of 13




nonmoving party.     Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee

County, 630 F.3d 1346, 1353 (11th Cir. 2011) (citing Rodriguez v. Sec'y

for Dep't of Corr., 508 F.3d 611, 616 (11th Cir. 2007)). However, “facts

must be viewed in the light most favorable to the non-moving party only

if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S.

372, 380 (2007) (quoting Fed. R. Civ. P. 56(c)). “[T]he mere existence of

some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Id.

(emphasis and citations omitted).

     Because this is an administrative appeal from an arbitration

decision, the award may be vacated only for failure “to conform, or confine

itself, to matters within the division’s jurisdiction, or [iii] for fraud or

corruption by a member of the division.” 45 U.S.C. § 153 First (q). “It is

thus firmly established that courts will not review the substance of a

labor arbitration award for ordinary error and that courts will not vacate

an award because a judge might have reached a different result.” See

Loveless v. Eastern Air Lines, Inc., 681 F.2d 1272, 1276 (11th Cir. 1982)

(citing Safeway Stores v. American Bakery Workers, Local 111, 390 F.2d

                                     ͸
     Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 7 of 13




79, 82-83 (5th Cir. 1968)3; Francesco’s B., Inc. v. Hotel Employees Union,

Local 28, 659 F.2d 1383, 1388-89 (9th Cir. 1981); R. Gorman, Basic Text

on Labor Law 585-86 (1976)). The Eleventh Circuit has explained that

“[s]ubstantive judicial review of an arbitral award is limited to a

determination of whether the award is irrational, whether it fails to draw

its essence from the collective bargaining agreement, or whether it

exceeds the scope of the arbitrator’s contractual authority.” Brotherhood

of Locomotive Eng’rs & Trainmen Gen. Comm. of Adjustment CSX

Transp. N. Lines, v. CSX Transp., Inc., 455 F.3d 1313, 1316 (11th Cir.

2006) (citing Loveless, 681 F.2d at 1276 and Norfolk v. W. Ry. Co. v.

Transp. Commc’ns Int’l Union, 17 F.3d 696, 700 (4th Cir. 1994)). A

determination is “irrational,” only where “the reasoning [of the award is]

so palpably faulty that no judge, or group of judges, could ever

conceivably have made such a ruling.” Safeway Stores v. Am. Bakery and

Confectionery Workers Int’l Union, 390 F.2d 79, 82 (5th Cir. 1968).

Likewise, an award exceeds the authority of the arbitrator only if the

arbitrator “modifies the contract’s clear and unambiguous terms.”



3The Eleventh Circuit has adopted as binding precedent all decisions of the former
Fifth Circuit rendered prior to October 1, 1981. Bonner v. City of Prichard, 661 F.2d
1206, 1209 (11th Cir. 1981).
                                           ͹
    Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 8 of 13




Wiregrass    Metal   Trades    Council   AFL-CIO      v.   Shaw    Env’t   &

Infrastructure, Inc., 837 F.3d 1083, 1088 (11th Cir. 2016). Finally, to

show fraud, plaintiff must demonstrate “an extremely high degree of

improper conduct” requiring “a greater evidentiary showing than under

common law.” Union Transp. Union v. Birmingham S. R.R. Co., 2014

WL 1338158 at * 16 (N.D. Ala. Mar. 31, 2014) (internal quotation

omitted).

     Plaintiff has not met any of the standards necessary to set aside the

arbitration decision. As an initial matter, the Board did not exceed its

jurisdiction by acting beyond the scope of its authority. Rather, the Board

merely determined that there was sufficient evidence to find that

petitioner had violated the speed restriction. Doc. 10-3 at 3. This finding

justified plaintiff’s dismissal under Article 30 of the applicable collective

bargaining agreement and making the determination was clearly within

the scope of the various agreements. Indeed, that the Board could make

the determination is not expressly challenged by plaintiff.         Rather,

plaintiff appears to argue that the Board exceeded its authority by

relying on evidence which it should not have considered. Doc. 23 at 3-4.

However, the Board is allowed to determine what evidence it wishes to

                                     ͺ
    Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 9 of 13




rely on and what evidence it did or did not rely on is not among the

enumerated reasons to overturn. Henry v. Delta Air Lines, 759 F.2d 870,

873 (11th Cir. 1985) (finding no error where Board did not review certain

personnel records which were withheld by employer).           Likewise, the

evidence plaintiff asserts the Board did review inappropriately—the

FMLA leave information, the ERAD data, and the potentially fraudulent

video of a speeding train—was not dispositive. Indeed, plaintiff admitted

that he operated “his train in excess of the posted speed,” although he

was “aware that a temporary speed restriction of the twenty-five (25)

mph existed at the location in question.” Doc. 10-1 at 4-5.

     Similarly, there is no indication that the Board acted irrationally.

Plaintiff asserts that it was irrational for the Board to review evidence of

a nine-year-old offense and his FMLA leave. Doc. 23 at 2-4.        Nothing

prohibited the Board from considering offenses older than five years,

however, unless it was considering progressive discipline. Doc. 10-2 at

98. Here, the Board was considering only termination. Thus, nothing in

the collective bargaining agreement prevented the Board from hearing

the evidence, regardless of whether the infraction had been removed from

consideration in plaintiff’s employment record.           Doc. 23 at 3.

                                     ͻ
    Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 10 of 13




Furthermore, as defendant points out, the exhibits for the on-property

investigation did not include the disciplinary entry, doc. 10-2 at 50-79,

nor did the transcript of the proceeding, id. at 6-49. While Plaintiff’s

FMLA information was contained in calendar entries reviewed by the

Board, its presence is also not enough to overturn the decision. The

calendar entries were proffered for the purpose of, and used to discuss,

only whether Plaintiff had worked in certain areas (including the speed

restricted area) prior to his speeding incident. Doc. 10-2 at 20-21. In fact,

the Board noted that the “only purpose and “only reason” for the

documents were to establish that Plaintiff had worked in the area where

the speed restriction existed.    Id at 21.    Moreover, no party to the

arbitration—either in the submissions or the award itself—referenced

the FMLA leave. Doc. 10-1, doc. 10-2.

     Plaintiff also complains that the Board was irrational in firing him

because they had apparently reinstated some individuals who had

committed similar offenses. Doc. 23 at 2-4. Whether or not the Board

allowed some individuals to be reinstated for their speeding offenses has

no bearing on the Board’s irrationality.       It was entirely within the

purview of the Board to determine that dismissal was warranted.

                                     ͳͲ
    Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 11 of 13




      Finally, plaintiff asserts that there was fraud or corruption when

the Board reviewed a video which—in his opinion—showed a different

train than the one he was driving. As an initial matter, even if the video

was a fraud, plaintiff still confessed to driving his train faster than the

speed limit. Second, even if the video depicted the incorrect train, there

is no indication that the Board committed fraud or was otherwise corrupt.

In fact, even if all of plaintiff’s claims are true, all it indicates is that some

third-party may have committed fraud on the Board, not that there was

fraud in the decision. Plaintiff neither asserts that the Board was aware

of any error, nor that the error was in any way dispositive of his case.

More problematic, is the fact that plaintiff has provided no evidence,

other than his bare assertion, that the video was incorrect. The standard

for overturning an arbitration determination on the basis of fraud

requires an extremely high degree of improper conduct. See supra p. 7.

Pretermitting whether the allegations regarding the video are true, they

simply do not rise to this level. In the absence of that showing, the Court

cannot find that there was sufficient fraud or corruption to review, let

alone overturn the Board’s determination.




                                       ͳͳ
    Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 12 of 13




     The Court recognizes that Mr. Bennett had a long history of

employment with CSX. However, the standard of review applicable to

these cases precludes review of the arbitration determination unless

certain specific showings are made. Plaintiff’s allegations and responses

to the Motion for Summary Judgment do not contain sufficient factual

showings to allow the Court to reach beyond the scope of the Board’s

determination. There is no indication that the Board’s decision was

beyond the scope of its authority, irrational, or brought about by fraud.

As a result, the Motion for Summary Judgment, doc. 21, should be

GRANTED and this case DISMISSED.              The Motion for Ruling on

Defendant’s motion for summary judgment, doc. 38, is DISMISSED AS

MOOT.

                             CONCLUSION

     For the foregoing reasons, the Motion for Summary Judgment

should be GRANTED, doc. 21, and the case DISMISSED. This Report

and Recommendation (R&R) is submitted to the district judge assigned

to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local

Rule 72.3.   Within 14 days of service, any party may file written

objections to this R&R with the Court and serve a copy on all parties.

                                    ͳʹ
Case 4:17-cv-00130-RSB-CLR Document 40 Filed 04/21/21 Page 13 of 13
